1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 FRANCES TORRES,

 8          Petitioner-Appellee,

 9 v.                                                           NO. 30,111

10 JOSEPH TORRES,

11          Respondent-Appellant,

12 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
13 Sheri A. Raphaelson, District Judge

14 Brigitte Lotze law Office
15 Brigitte Lotze
16 Toas, NM

17 for Appellee

18 Kelan Emery
19 Taos, NM

20 Helen L. Bennett
21 Albuquerque, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 FRY, Chief Judge.
 1        Respondent appeals several rulings in this domestic relations matter. In this

 2 Court’s notice of proposed summary disposition, we proposed to dismiss for lack of

 3 a final order. Respondent has filed a memorandum in support of our proposed

 4 summary dismissal of the case, as well as a motion that asks the Court to retain the

 5 record proper for use in any appeal that is filed once a final order is entered.

 6        We dismiss this appeal for lack of a final order and we grant Respondent’s

 7 motion to retain the record proper. As this appeal has been dismissed, in any

 8 subsequent appeal Respondent may wish to file, he will have to file a new notice of

 9 appeal and docketing statement, and will have to supplement the record in accordance

10 with the Rules of Appellate Procedure.

11        IT IS SO ORDERED.



12
13                                         CYNTHIA A. FRY, Chief Judge

14 WE CONCUR:



15
16 CELIA FOY CASTILLO, Judge



17
18 ROBERT E. ROBLES, Judge

                                              2